COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                                   No. 08-15-00218-CV
                                                 §
IN THE INTEREST OF K.A.K. AND                                         Appeal from the
A.V.K., CHILDREN,                                §
                                                                    302nd District Court
                                                 §
                                                                  of Dallas County, Texas
                                                 §
                                                                    (TC# DF-13-13628)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the appeal should be dismissed, in accordance with the opinion of this Court. We

therefore dismiss the appeal. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF OCTOBER, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.